Citation Nr: 1300058	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  12-10 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to January 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons explained below, the issue of entitlement to a compensable rating for bilateral hearing loss is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to an initial compensable rating for bilateral hearing loss. 

The Veteran was last afforded a VA examination for his bilateral hearing loss in April 2010.  The Veteran alleged in his substantive appeal in 2010 that his hearing has progressively worsened, and essentially, merits a compensable rating.  

The April 2010 examination report indicated that speech recognition tests could not be performed on the right ear due to the severity of hearing loss.  A March 2012 addendum indicated that speech recognition tests could not be performed "due to the limits of the audiometer" and that the Veteran's hearing loss should be rated based on puretone thresholds only. 

Because there may have been changes in the level of the Veteran's hearing loss, and because clarification concerning speech recognition testing in the right ear is necessary, the Board finds that a new audiological examination is needed to fully and fairly evaluate the Veteran's claims for an increased initial rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997). 

In this regard, it appears from statements on the 2010 examination report and the 2012 addendum that only puretone thresholds should be used to evaluate the Veteran's right ear because his hearing loss in that ear is so severe that the audiometer could not be adjusted to a point in which the Veteran could hear the test words.  It is unclear to the Board why the Veteran, who appears to have made a good faith effort on speech recognition testing in the left ear, was not simply given a speech recognition score of zero in the right ear since it appears he could not hear any of the words at any decibel levels normally used for speech testing.  Thus, a more detailed explanation concerning the speech recognition score in the right ear is necessary.   

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have recently treated him for his hearing loss.  After securing the necessary release, the RO/AMC should obtain these records.  

2.  Schedule the Veteran for a VA audiological examination with an audiologist to address the severity of his service-connected bilateral hearing loss.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted.  The results should be reported in detail.

Additionally, the examiner is asked to explain why, in the prior examination (and current examination if applicable), the Veteran was not simply given a speech recognition score of zero when his hearing loss was reportedly so severe in that ear that the audiometer limits prevented speech recognition testing in that ear.   

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  Thereafter, the claim should be readjudicated.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



